                           Case 20-10691       Doc 112    Filed 09/23/20      Page 1 of 1

                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF MARYLAND
                                          at Greenbelt
                                   In re:   Case No.: 20−10691 − TJC     Chapter: 11

Zachair, Ltd.
Debtor

                                                     NOTICE

PLEASE TAKE NOTICE that a Final hearing will be held

on 10/23/20 at 10:00 AM
by videoconference or teleconference
(for hearing access information see www.mdb.uscourts.gov/hearings or call 410−962−2688)

to consider and act upon the following:

107 − Motion for Authority to Obtain Credit Under 364(b), Rule 4001(c) or (d) − Motion for Authority to Obtain
Postpetition Financing. Notice Served on 9/8/2020, Filed by Zachair, Ltd.. Objections due by 09/22/2020. with three
additional calendar days allowed if all parties are not served electronically. Hearing scheduled for 09/28/2020 at
11:00 AM − Courtroom 3−E. (Attachments: # 1 Proposed Order Ex A − Proposed Order # 2 Exhibit Ex B − DIP
Agreement # 3 Exhibit Ex C − DIP Budget # 4 Notice of Motion # 5 Exhibit − Service List) (Englander, Bradford)




NOTICE TO MOVING PARTY

A service list or certificate of service regarding parties noticed by the court may be obtained through CM/ECF
or PACER. If you believe that a party entitled to notice is not listed, please provide notice to that party
forthwith and file an appropriate certification with the Clerk's office.



Dated: 9/23/20
                                                          Mark A. Neal, Clerk of Court
                                                          by Deputy Clerk, Daniel Walston
                                                          301−344−3496



Form ntchrgmdb (rev. 06/08/2020)
